Kleinfeld, J.,
dissents and votes to reverse the judgment and to grant a new trial, with the following memorandum: Defendant was indicted for second degree murder. The prosecutor in his summation to the jury stated: “This isn’t a murder in the second degree, members of the jury. This in my opinion — and I have had a lot of experience with homicides — this man should be tried and should be on trial at the present time for murder in the first degree.” In my opinion, such statement having been so forcefully and unequivocally made, its prejudicial effect could not be removed by the court’s subsequent instructions to the jury to draw no inference from the statement and not to consider it as having any bearing upon defendant’s guilt.